Case: 14-3161       Document: 7      Page: 1       Filed: 09/03/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

               LILLIE M. MIDDLEBROOKS,
                        Petitioner,

                                v.

        DEPARTMENT OF VETERANS AFFAIRS,
                    Respondent.
               ______________________

                          2014-3161
                    ______________________

     Petition for review of the Merit Systems Protection
Board in Nos. DC-4324-13-0521-I-2 and DC-3330-13-0219-
I-2.
                           ORDER
  Upon consideration of              Lillie   M.    Middlebrooks’
USERRA Notification Form,
       IT IS ORDERED THAT:
       Middlebrooks is not required to pay the court’s filing
fee.
                                        FOR THE COURT
                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
s24